Exhibit 10.1

AMENDMENT NO. 3, dated as of September 21, 2010, to the Credit Agreement
referred to below, among DISCOVER FINANCIAL SERVICES, a Delaware corporation,
DISCOVER BANK, a Delaware banking corporation, the SUBSIDIARY BORROWERS party
from time to time thereto, the LENDERS party thereto and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

The Borrowers, the Lenders and the Administrative Agent are parties to a Credit
Agreement dated as of June 6, 2007 (as amended by Amendment No. 1 dated as of
February 29, 2008 and Amendment No. 2 dated as of March 11, 2009 and as modified
and supplemented and in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
to be made by or on behalf of said Lenders to the Borrowers in an aggregate
principal amount not to exceed $2,500,000,000. The Borrowers, the Lenders and
the Administrative Agent wish to amend the Credit Agreement in certain respects
and, accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 3,
terms defined in the Credit Agreement (as amended hereby) are used herein as
defined therein.

Section 2. Amendments. Effective as of the date hereof as provided in Section 4
of this Amendment No. 3, the Credit Agreement is hereby amended as follows:

2.01. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed
to be references to the Credit Agreement as amended hereby.

2.02. Indebtedness.

(a) Section 6.01 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (i) thereof.

(b) Section 6.01 of the Credit Agreement is hereby amended by deleting the
existing clause (j) and adding a new clause (j) to read in its entirety as
follows:

“(j) Indebtedness secured by Liens permitted pursuant to Section 6.02(k); and”

(c) Section 6.01 of the Credit Agreement is hereby amended by adding a new
clause (k) to read in its entirety as follows:

“(k) other Indebtedness in an aggregate principal amount not exceeding
$250,000,000 at any time outstanding.”

2.03. Liens.

(a) Section 6.02 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (j) thereof.

(b) Section 6.02 of the Credit Agreement is hereby amended by deleting the
existing clause (k) and adding a new clause (k) to read in its entirety as
follows:

“(k) Liens on financial instruments constituting a portion of either Company’s
or any Subsidiary’s liquidity pool that such Company or Subsidiary is obligated
to purchase under any repurchase agreement entered into for liquidity management
purposes; and”



--------------------------------------------------------------------------------

(c) Section 6.02 of the Credit Agreement is hereby amended by adding a new
clause (l) to read in its entirety as follows:

“(l) other Liens securing obligations in an aggregate amount not to exceed
$100,000,000 at any time outstanding.”

2.04. Mergers, Consolidations, Sales of Assets, Etc. Section 6.03(a) of the
Credit Agreement is hereby amended by replacing the words “(other than
dispositions of assets pursuant to a Permitted Securitization or in connection
with participation in a Department of Education Loan Participation Program)”
therein with the words “(other than (x) dispositions of assets pursuant to a
Permitted Securitization or in connection with participation in a Department of
Education Loan Participation Program and (y) dispositions of financial
instruments constituting a portion of either Company’s or any Subsidiary’s
liquidity pool by way of any repurchase agreement entered into for liquidity
management purposes)”.

2.05. Restrictive Agreements. Section 6.07 of the Credit Agreement is hereby
amended by replacing the words “without reference to Section 6.02(k)” therein
with the words “without reference to Section 6.02(l)”.

Section 3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) the
representations and warranties of such Borrower set forth in Article III of the
Credit Agreement are, on the date hereof, true and complete as if made on the
date hereof (and after giving effect to this Amendment No. 3) and as if each
reference in said Article III to “this Agreement” includes reference to this
Amendment No. 3 and (ii) both immediately before and after giving effect to the
amendments under Section 2 hereof, no Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 of this Amendment No. 3 shall become effective, as of the
date hereof, upon the satisfaction of each of the following conditions
precedent:

(i) receipt by the Administrative Agent of one or more counterparts of this
Amendment No. 3 duly executed and delivered by each of the Borrowers and the
Required Lenders; and

(ii) payment by the Companies to the Administrative Agent of all amounts due and
payable on or prior to the date this Amendment No. 3 becomes effective,
including amounts, to the extent invoiced, for the reimbursement or payment of
all out-of-pocket expenses required to be reimbursed by the Companies.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect and is hereby ratified and
confirmed. This Amendment No. 3 may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement and any
of the parties hereto may execute this Amendment No. 3 by signing any such
counterpart. This Amendment No. 3 shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.

 

DISCOVER FINANCIAL SERVICES

By:

 

/s/ Steven E. Cunningham

  Name: Steven E. Cunningham   Title: Senior Vice President and Treasurer U.S.
Federal Tax Identification No.: 36-2517428 DISCOVER BANK

By:

 

/s/ Michael F. Rickert

  Name: Michael F. Rickert   Title: V.P., Chief Financial Officer

U.S. Federal Tax Identification No.: 51-0020270

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

By:

 

/s/ John J. Coffey

  Name: John J. Coffey   Title: Managing Director LENDERS

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Jeffrey S. Johnson

  Name: Jeffrey S. Johnson   Title: Vice President

UBS LOAN FINANCE LLC

By:

 

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director

By:

 

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director

ROYAL BANK OF CANADA

By:

 

/s/ Tim Stephens

  Name: Tim Stephens   Title: Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Cara Gentile

  Name: Cara Gentile   Title: Vice President

CITIBANK, N.A.

By:

 

/s/ Paul A. Decarlo

  Name: Paul A. Decarlo   Title: SVP/SCO

WILLIAM STREET CREDIT CORPORATION

By:

 

/s/ Allison O’Connor

  Name: Allison O’Connor   Title: Authorized Signatory BARCLAYS BANK PLC

By:

 

/s/ Alicia Borys

 

Name: Alicia Borys

 

Title: Assistant Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ Grainne M. Pergolini

 

Name: Grainne M. Pergolini

 

Title: Director

THE ROYAL BANK OF SCOTLAND PLC

By:

  RBS Securities Inc., as agent for The Royal Bank of Scotland plc

By:

 

/s/ Karen Beatty

 

Name: Karen Beatty

 

Title: Vice President

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

/s/ Robert Chesley

 

Name: Robert Chesley

 

Title: Director

By:

 

/s/ John S. McGill

 

Name: John S. McGill

 

Title: Director



--------------------------------------------------------------------------------

BNP PARIBAS

By:

 

/s/ Marguerite L. Lebon

 

Name: Marguerite L. Lebon

 

Title: Vice President

By:

 

/s/ Indra D. Kish

 

Name: Indra D. Kish

 

Title: Director

LEHMAN COMMERCIAL PAPER INC.

By:

 

/s/ Steve Shirreffs

 

Name: Steve Shirreffs

 

Title: Authorized Signatory

SOCIETE GENERALE

By:

 

/s/ William Aishton

 

Name: William Aishton

 

Title: Director

THE BANK OF TOKYO MITSUBISHI UFJ, LTD. NEW YORK BRANCH

By:

 

/s/ Chimie T. Pemba

 

Name: Chimie T. Pemba

 

Title: Authorized Signatory

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:

 

/s/ Jay Chall

 

Name: Jay Chall

 

Title: Director

By:

 

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title: Associate